Citation Nr: 1602545	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  10-06 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD), to include as secondary to service-connected generalized anxiety disorder (GAD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing in January 2012 before the undersigned.  A copy of the transcript is of record.  

The Board notes that during the pendency of this appeal, the RO denied an effective date earlier than September 18, 2013 for the assignment of a 30 percent rating for GAD.  The Veteran filed a timely Notice of Disagreement, and the RO issued a Statement of the Case in September 2015.  Later in September 2015, the RO granted an effective date of May 16, 2012 for the assignment of a 30 percent rating for GAD.  This issue is not before the Board.  

In April 2012 the Board remanded this case to the RO via the Appeals Management Center for further development and it has now been returned to the Board.  


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's currently diagnosed CAD is aggravated by his service-connected GAD.  


CONCLUSION OF LAW

The Veteran's CAD was aggravated by his service-connected GAD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran has been diagnosed with CAD and is service-connected for GAD, satisfying the first two elements of a secondary service connection claim.  

The Veteran underwent a VA examination in May 2013.  The examiner concluded that the main contributing factors to the Veteran's CAD were smoking history, family history, hypertension, high cholesterol, and alcohol use.  However, the examiner also stated that that anxiety "may be one of the contributing factors and it is not the only one and is outweighed..." by the other factors.  The VA examiner did not adequately address the aggravation prong of a secondary service connection claim.  See 38 C.F.R. § 3.310 (b) (2015).  Additionally, he employed the speculative language "may have," which does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For these reasons, the probative value of the May 2013 negative opinion is diminished.  

In November 2015, Dr. J. T., the Veteran's private physician, stated that the Veteran had "... confirmed CAD and a Hx of chronic anxiety.  These conditions are known to be co-morbid and likely aggr[a]vate one another."  Dr. J. T. did not provide a detailed rationale for this conclusion.  However, while a further explanation would have been helpful, a remand to obtain an adequate opinion from a VA examiner is not required to adjudicate the claim in light of the positive opinion.  

The Board finds that the November 2015 opinion from Dr. J. T. is more probative than the May 2013 VA examiner's opinion, and that it satisfies the nexus element of a secondary service connection claim.  See Wallin, 11 Vet. App. at 512.  The Board finds that the preponderance of the evidence is in favor of service connection for CAD.  38 U.S.C.A. § 5107(b) (West 2014).  Service connection for CAD is granted on a secondary basis.  

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

Service connection for CAD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


